 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpielman Motor Sales, Inc.andLocal 259, United Automobile,Aircraft and Agricultural Implement Workers of America,AFL-CIO.Case No. 2-CA-6358.April 22, 1960DECISION AND ORDEROn December 28, 1959, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand the Respondent filed a, supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the additions indicated zORDERUpon the entire record in this case, and pursuant to Section 10(c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Spielman MotorSales, Inc., Brooklyn, New York, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Threatening or interrogating its employees concerning theirmembership or activities on behalf of Local 259, United Automobile,iAs the clear preponderance of all the relevant evidence does not demonstrate that theTrial Examiner's credibility findings are incorrect, we adopt them.Standard Dry WallProducts, Inc,91 NLRB 544, enfd. 188 F. 2d 362 (CA. 3). In rejecting Respondent'sversion of the discharges, we note particularly that the complainants, who were em-ployed in the new car department, were discharged almost immediately upon Respondent'sacquiring knowledge of their union adherence, at a time when the new car departmentwas preparing automobiles for deliveries which were being made on an above-normalbasis, and the further fact that, under Respondent's version, the decision to dischargethe complainants on January 21 was made on January 19, but not communicated toForeman Torebka of the new car department until about the very moment of the dis-charges at the close of the workday on January 21, an unlikely sequence of events inour opinion2The General Counsel has excepted to the Trial Examiner's failure to require in hisrecommendations that Respondent preserve and make available to the Board, upon re-quest, all records necessary to analyze the amount of backpay due the complainantsherein.We find merit in this exception and have addedsucha requirement in our Order.127 NLRB No. 35. SPIELMAN MOTOR SALES, INC.323Aircraft and Agricultural Implement Workers of America, AFL-CIO, or any other labor organization, in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1) of theAct.(b)Curtailing or prohibiting the wearing by its employees ofunion caps or buttons or other insignia indicating their union affilia-tions.(c)Discouraging membership of any of its employees in Local259, United Automobile, Aircraft and Agricultural Implement Work-ers of America, AFL-CIO, or any other labor organization, by dis-charging any employees, or in any other manner discriminatingagainst any employee in regard to his hire, tenure, or any term orcondition of employment, except as authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization; to form,join, or assist any labor organization; to join or assist Local 259,United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO, to bargain collectively through representativesof their own choosing; to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection; or torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Ralph Kristiansen, Charles Johnson, James Brown,and Matthew Bavuso immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their sen-iority or other rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of the Respondent'sdiscrimination against them, in the manner set forth in that sectionof the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board, or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpaydue under the terms of this Order.(c)Post at its premises in Brooklyn, New York, copies of thenotice hereto marked "Appendix." aCopies of said notice, to be3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished by the Regional Director for the Second Region (NewYork, New York), shall, after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the aforementioned Regional Director for the SecondRegion, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelatfions Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Local 259, UnitedAutomobile, Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO, or any labor organization, by dischargingany of our employees or discriminating in any other manner inrespect to their hire or tenure of employment, or any term orcondition of employment.WE WILL NOT threaten or interrogate employees concerning theirunion membership or activities.WE WILL NOT curtail or prohibit the wearing by our employeesof union caps or buttons or any other insignia indicating theirunion affiliations.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist Local 259,UnitedAutomobile,AircraftandAgricultural ImplementWorkers of America, AFL-CIO, or any other labor organization,,to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to^refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership,in a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Ralph Kristiansen, Charles Johnson, James,Brown, and Matthew Bavuso immediate and full reinstatementto their former or substantially equivalent positions, without SPIELMAN MOTOR SALES, INC.325prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay suffered as a result of thediscrimination against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of Local 259, or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.SPIELMAN MOTOR SALES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed January 3, 1959, by Local 259, United Automobile, Aircraftand Agricultural Implement Workers of America, AFL-CIO, herein called theUnion, a representative of the General Counsel of the National Labor RelationsBoard, herein called the General Counsel and the Board, issued a complaint signedby the Board's Regional Director for the Second Region (New York City) allegingthat Spielman Motor Sales, Inc., of Brooklyn, New York, herein called the Com-pany or the Respondent, had committed unfair labor practices within the meaningof Section 8(a),(1) and (3) of the National Labor Relations Act, as amended (61Stat. 136), herein called the Act.The complaint alleged that Respondent, on or about January 20 and 21, 1959,by its supervisor, Alexander Torebka, "interrogated its employees concerning theirmembership in, activities on behalf of and sympathy in the Union," and "prohibiteditsemployees from wearing insignia with the inscription of the Union while atwork"; and that Respondent on or about January 21, 1959, discharged MatthewBavuso, James Brown, Charles Johnson, and Ralph Kristiansen "because said em-ployees joined and assisted the Union and engaged in other concerted activities forthe purpose of collective bargaining or mutual aid or protection."Respondent'sanswer denied any violations of law.Pursuant to notice, a hearing was held on various dates between June 8 and 29,1959, at New York City before the duly designated Trial Examiner.All partieswere represented by counsel and were afforded full opportunity to participate inthe hearing, to be heard, to examine and cross-examine witnesses, and to introducerelevant evidence.The General Counsel argued the issues orally at the end of thehearing, and Respondent filed a brief.After Respondent had filed its brief, itmoved to reopen the hearing for the purpose of showing that Charles Johnson, oneof the complaining witnesses, had been "indicted by the Bronx County, N Y., GrandJury for grand larceny in that he is alleged to have collected welfare paymentsfrom the New York City Department of Welfare while working for the employerherein, having failed to disclose to the said Department of Welfare the fact that hewas employed or the amount of his wages." The Charging Party filed an oppositionto the motion. The motion was denied.Upon the entire record in the case, and from my observations of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentis,andat all times material herein has been, a corporation dulyorganized under and existing by virtue of the laws of the State of New York, main-taining itsprincipal office and place of business at 220 Greenpoint Avenue and 40 326DECISIONSOF NATIONALLABOR RELATIONS BOARDProvost Street, Brooklyn, New York, and various other places of business, ware-houses, and other facilities in the State of New York where it is engaged in thesale and service of new and used automobiles, trucks, and related productsDuringthe year 1958, Respondent, in the course and conduct of its business operations,performed services and sold and distributed products at said places of business valuedin excess of $3,500,000 of which products valued in excess of $250,000 were shippedfrom said places of business in interstate commerce directly to States of the UnitedStates other than the State of New YorkRespondent is, and at all times materialhas been, engaged in commerce within the meaning of Section 2(6) and (7) ofthe ActIITHE LABOR ORGANIZATION INVOLVEDThe Unionis and at all times material herein hasbeen a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRalph Kristiansen was hired by Respondent in 1957 as a "co-op" student ofBrooklyn High School of Automotive Trades.As such he combined his schoo'ingwith work for Respondent alternating one with the other weekly.Upon his gradu-ation in June 1957,he began working full time at$1an hour for Respondent in its,,new car get ready"departmentIinstalling accessories such as radios,heaters, powersteering, and brakesAt first he worked onlyon cars being readied for rental byRespondent'sTrans-Vehicle,Inc , enterprise(which cars are referred to herein asTVI's or rental cars),but later as he became more experienced and adept he workedalso on"customers'cars," i e., those purchased by the individual buying public.Up to the time his employment with Respondent terminated on January21, 1959,he had received three wage increases-two of 5 cents an hour and one of 10 centsan hourOn the occasion of the latter he was told"not to tell anybody becausesome of the other fellows only received a nickel "On December 10, 1958, atKristiansen's request to aid him in effectuating a transfer from flying in the AirForce Reserves to the motor pool,Respondent gave him a commendatory lettersaying in part,"He has performed his duties as a mechanic well, and we recommendhim highly."According to Kristiansen's testimony,he received no complaints about his workother than"minor" matters in connection with factory defects and which werecommon to all the employeesOn January 8, 1959,Kristiansen was introduced byLuis Colon,another employee,to Union RepresentativeJerryRuiz during the lunchhour at a diner near the company premisesHe told Ruiz that the men in the shop"felt very strongly about the union."At this time Kristiansen signed an applica-tion for membership in the Union and was given additional blank application cards.That evening after work Kristiansen began passing out the cards to the employees inthe new car departmentWithin a matter of days all the employees in the new cardepartment except four had returned signed cards to Kristiansen.Up to January20, Kristiansen had lunched with Ruiz a couple of timesOn thatdate he and two other employees met Ruiz at lunch againRuiz gave him andLuis Colon,one of the other employees,caps to wear bearing the inscription "UAW,CIO-AFL."When he returned to work at 12:20 p m,Kristiansen was wearing theunioncap.Al Torebka,supervisor of the new car department,saw the cap onKristiansen and told him to take it offKristiansen refusedTorebka then told himthat "this wasn't a union shop" and that he was not "allowed to wear it here "Kristiansen showed him his union membership card.Torebka said, "We will seeabout this"and asked Kristiansen if he "was the one who had caused all the trouble."Kristiansen just shrugged his shouldersThis testimony was corroboratedby CharlesJohnson who added in his version that this incident occurred in the presence of"practically the whole shop..they weren'ttalking low "Thatnight after work Union Representative Ruiz called for Kristiansen at theshop in his car and drove him to the union office where Kristiansen got some unionbuttons which carried the inscription"UAW-member "The next morning Kristian-sen gave the buttons to the prounion employees as they entered the shop.Most, ifnot all,of the employees who received buttons from Kristiansen pinned them on theirclothing and went to work thus displaying their union adherence.In addition towearing that type of button,Kristiansen also wore another button bearing theinscription, "Steward-U.A.W."1 For convenience this will hereafter be referred to as the new car department2 The evidence shows and I find that the standard of performance required for work oncustomers' cars was higher than for TVI's. SPIELMAN MOTOR SALES, INC.327Sometime during that morning Kristiansen had occasion to speak to Torebka aboutan assignmentNotwithstanding that the conversation between the two took placeface to face, Torebka made no mention of Kristiansen'sunion buttons?Laterthat day around lunch time when Kristiansen went to fill out a production tickethe noticed that his timecard was missing from the rack as were a couple of others.He asked Torebka if his card "would be back by quitting time." Torebka said hedid not know;then he told him "to go and see David Giocalone,"assistant servicemanager.Kristiansen did not see Giocalone until about 5 o'clock that afternoonwhen he was on his way to pick up some parts for installation.Giocalone came upto him and said, "I will have to pay you off."Kristiansen asked why.Giocalonesaid, "There are too many complaints about your work," and told Kristiansen thathe could leave immediately although the shift still had about 45 minutes to runMatthew Bavuso's testimony reveals that he was hired March 24, 1958, byGiocalone after being referred to Respondent by Brooklyn High School of Auto-motive Trades.He, too, installed equipment on cars.Like Kristiansen,he firstworked on TVI's but ultimately was transferred to customers' carsHe receivedone increase of 10 cents an hour after about 6 months.According to his testimonythe only complaints he received about his work were "just little minor things, likefactory faults that they had with the signal lights, little things "He never had anywarnings regarding the quality of his work nor any intimation of dischargeHe signed a union card on January 13,given him by Kristiansen.On January21, he wore a union button at work which he had received from Kristiansen thatmorningWhile working on a car that morning Torebka told him and Giordanothat the first one to complete the job he was on could deliver a car to anotherdealer.4As he was completing his work a fellow employee told him "no use rushingany more because Giordano completed his job."Then he noticed that Giordano'scar was still jacked up and unfinished.According to Bavuso's testimony he wentinto Torebka's office and asked him why he had let Giordano go when his job wasnot finishedTorebka asked, "Are you in the union?"Bavuso said, "Yes."Torebka said, "Well, you know, Johnny Giordano isn't in the union."About 11 a m Kristiansen informed Bavuso that Kristiansen's card was not in therack.Bavuso "got suspicious"and examined the rack discovering that his cardwas missing too.About 5 o'clock he had finished his car but had to go to Torebka'soffice for something.On his way out Giocalone handed him his pay and said, "Iam going to have to lay you off on account of unsatisfactory work." Bavuso askedifhe was entitled to vacation pay and was told he was not.The testimony of James Brown reveals that he was hired by Respondent in May1957, having been interviewed by Giocalone about a month and a half before hisgraduation from the Brooklyn High School of Automotive Trades.His duties andexperience were substantially the same as that of the above two employeesHeworked on rental cars 8 months to a year and then was transferred to customer carsHe also did some painting for Respondent and engaged in the transportation of"swaps "During his employment he received two raises,one of 10 cents an hour andone of 5 cents an hour.He testified that any criticism he may have received abouthis work he did not consider as complaints as there was no reprimand and no threatof discharge involved..For example, after the car was road-tested it might be foundthat a cigarette lighter was missing or perhaps a courtesy light was not working.Nothing would be said about it except to call his attention to itAt times Torebkawould assign him the job of teaching the work to new employees.This happenedon three or four occasions.At least two of them,one by the name of Eddie andthe other named Koukoulas,were still working for Respondent.5Brown signed a union card on or a few days before January 20, at Kristiansen'srequest.On January 21, he also wore a union button at work given him byKristiansen.On that day, about 10.30 a m., when he went into Torebka's office toget an accessory the latter,in Tom Lawrence's presence,8asked him, "Where is yourunion button?"Brown pointed it out to him.Torebka asked, "You signed theauthorization card to join the union?"Brown said, "Yes "When Brown learned that Kristiansen's card was missing from the rack he in-vestigated and discovered that his own was missing tooLater he asked Torebkawhat had happened to his cardTorebka answered"that he didn'tknow."ThenBrown asked,"What does it mean when a fellow's card is missing?"Torebka saidthat he didn't know, that Brown should ask Giocalone.Brown did not seesTorebka did not deny seeing the buttons on KristiansenI have no doubt that hesaw them and so find5Neither Eddie nor Koukoulas testified.()Lawrence was Torebka's assistant B28DECISIONS OF NATIONAL LABOR RELATIONS BOARDGiocalone until 5 p.m. when the latter came to him with his pay envelope and said,"I have to lay you off;I have to let you go.There have been a few complaints aboutyour work and we are getting a little low." Brown said, "Why lay off your bestmen?"Giocalone did not reply.This conversation took place in the presence ofJimmy Koukoulas.Charles Johnson had been employed by Respondent about 21h years at the timehe was discharged on January 21, 1959.He started as a polisher,did "greasing,switching tires, at times painting or sweeping up, whatever job was available."At.the time of his discharge his primary job was undercoating and polishing.Duringhis employment he received two 10-cent increases.According to his testimony hewas praised on several occasions by Torebka for his fast work.He also testifiedthat"the polishers" 7had told him that when he undercoated a car he "didn't leaveany undercoat that mattered on the car so that when they finished it up it was inpretty fair condition."Apparently,the polishing is done first on many occasionsbut according to Johnson they are supposed to check after the undercoating is done.to see that the car is clean.He denied ever receiving complaints about his workperformance but testified as to having to do an occasional"touch-up job"where a,carwas released to a customer without having been allowed to dry properly so thatsome of the undercoat got washed off in driving the car.Johnson signed a union card at Kristiansen'srequest early in January.OnJanuary 21,he was one of the employees wearing a union button at work.Torebkacalled him to the office to talk about a rush job. Johnson testified that when he gotto the office"Torebka looked down and saw the union button and he turned.abruptly."Johnson wore his button all day and no one asked him to take it off.Just before lunch Kristiansen told Johnson that his (Kristiansen's) timecard was out,of that rack and that he thought Johnson'swas missing too.Finding that his cardwas gone Johnson asked Torebka what had happened to it. Torebka said Giocalonehad taken it but could not say why.About 4:30 Giocalone came to Johnson withhis pay telling him, "I am going to have to let you go." Johnson asked for an ex-planation.Giocalone said, "Too many complaints about your undercoat in NewYork.8 I am going to have to let you go. It is kind of slow."Johnson further testified that in July 1958 at lunch time he had brought somebeer for himself and for two other employees, Louis Monticino and Tom Miller.Torebka saw the beer and asked who had brought it.Johnson said it was he.Torebka said, "You know I don't like drinking beer in the shop." Johnson said he"didn't know," 9that he wanted some beer with his lunch, and the others had askedhim to bring them some too. Torebka said, "Drink it this time but don't let ithappen again"On an occasion thereafter,a hot afternoon when Johnson wasworking on the grease rack, Torebka brought him a can of beer and told him tocool off.One night in December 1958 Johnson and a couple of others wereworking overtime.Itwas very cold, the heaters were not operating.Torebkacalled Johnson into the office and gave him "a few shots . . . to keep the circula-tion going. It was so cold, he said it would be impossible to work without some kindof stimulant."On cross-examination Johnson denied that before July 1958, hehad ever, except at a company party, drank or brought beer or liquor on thepremises or was "spoken to" about such conduct.He further denied receiving anycomplaints about his work.Gregory Nappi, another employee who had signed a union card and who wore aunionbutton on January 21, testified that Torebka told him to take the button offbefore he got into trouble.Nappi said, "What for?A little button will hurtnobody."Torebka said nothing and walked away.Later that day having heardthat "the timecards had been taken"and that everybody had taken their buttonsoff, Nappi quit wearing his.Thomas Colletti, who was currently employed by Respondent, testified that hewore a union button on January 21 for about 5 minutes.Torebka saw it and toldhim to take it off, which he did.Kristiansen saw him without it and told him toput it back on, which he did.A couple of minutes later Torebka again told him totake it off.This time he took it off and threw it away. According to Colletti's fur-ther testimony only about five employees continued to wear the buttons all day.Before this occasion,sometime between January 15 and 21, Torebka had asked Col-letti if he had signed a union card and Colletti had told him he had not.On the7No names nor details were given.8Respondent maintains a showroom in Manhattan9He further testified that he had never seen any notices prohibiting drinking or bring-ing alcoholic beverages on the premises. SPIELMAN MOTOR SALES, INC.329,21st Torebka again asked Colletti the samequestionand this time Colletti answeredthat he had signed a union card.About the end of June 1958, according to Colletti's further testimony, he andthree others had been laid off because there were no more 1958 models.lo Collettinamed one employee with less seniority than he had who remained working at thistime.That one was Michael Alteri, who was a car polisher.Colletti installed ac-cessories.Sometime later Colletti returned to work for Respondent.But he wasnot recalled-he simply asked Torebka and Giocalone if there was a job availableand they rehired him.John Giordano testified that he signed a union card on January 12, 1959.Healso wore a union button on January 21.When Torebka saw him he said, "Whereis your union button?"Giordano pointed it out.Torebka asked if he was a mem-ber of the Union.Giordano replied, "No."On January 23 when he got his payfrom Torebka the latter against asked him if he had signed a union card.Thistime Giordano told the truth.In addition to the foregoing, two other employees testified as to being interrogatedby Torebka about their union activity.About a week after the January 21 dis-charges, Torebka asked Frank Pagano, a current employee, if he had "signed forthe union." Pagano "told him no."Luiz Colon, another employee, testified that on the day that Union Representa-tiveRuiz gave them the union caps Torebka asked him if he had "signed for theunion."Receiving an affirmative reply Torebka asked him where was his hat. Colontold him that it was in his locker and that he was going to wear it which he did forthe remainder of the day.No one bothered him about wearing it nor did anyonetell him to take off hisunionbutton the next day.The 8(a)(1) ConclusionsWith the possible exception of the testimony about the lack of complaints or theminor nature of any complaints the employees may have had regarding their work,all of the foregoing testimony stands undenied in the record and is credited.Thus,in addition to the numerous interrogations of employees by Torebka regarding theirunion membership and activities, we find Torebka engaging in such additional coer-cive conduct ii as ordering Kristiansen to take off his union cap and Colletti andNappi to take off their union buttons.Graber Manufacturing Company, Inc.,111NLRB 167;Republic Aviation Corporation v. N.L.R.B.,324 U.S. 793, 802.Andfurther implying or inferring threats of reprisals by telling Nappi to take his unionbutton off "before he got in trouble"; by telling Kristiansen, when shown the latter'sunion card, "We will see about this"; and asking him if he "was the one who hadcaused all the trouble."The 8(a) (3) ConclusionsI agree with the General Counsel that the foregoing examples of Respondent'sinterference with the organizational rights of its employees clearly demonstrates,Respondent's opposition to the Union.Considering this overt antagonism, the cir-cumstances of the four discharges at the height of the union campaign as climaxedin the concerted display of union insignia on the day of the discharges make a strongprima faciecase of illegal discrimination of Respondent. In my opinion, the evi-dence offered by Respondent as a defense herein is not sufficiently cogent or per-suasive to overcome the General Counsel'sprima faciecase.While there is asemblance of justification for Respondent's action, the record as a whole, I believe,belies the validity of Respondent's explanation. In short, I simply am unable tobelieve or credit Respondent's story.In its broad aspects, Respondent's defense is that long before the Union came onthe scene it was losing land at its Brooklyn site that it had been leasing from the cityof New York and upon which it stored its cars. As a result it had purchased landinNew Jersey where it had already erected a building used in its auction sales andwhere it intended to build another building and relocate its new car department.was caused by a strike at General Motors which occurred later in the year.Obviously,Colletti was :mistaken about this date.n Considering the extent of Torebka's interrogations and his other conduct which I findto have been coercive I find that said interrogations were also coercive within the mean-ing of Section 8(a) (1) of the Act.Blue Flash Express,Inc.,109 NLRB 591 ;PinkertonFolding Box Company,121 NLRB 1308;I.C. Button Handle Factory,119 NLRB 951,affd. 255 F.2d 697(C.A. 8). 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the testimony of David Spielman, Respondent's president, "late in1958" it had already arranged to have Fasco, a New Jersey firm, take over thepreparation of its rental cars for delivery and were at that time contracting to Fascosuch work as being "more efficient" and better "pricewise" for Respondent.12Withthis in mind, and because his business was on the downgrade, according to Spiel-man's further testimony, he decided that a reduction in personnel would have tobe made. For that reason, during the last week of December 1958, before the Unionmade its appearance, he had his "managers" review with him the relative merits ofeach employee in the new car department.After the Union came on the scene buta day or two before the climactic display of union insignia by the employees, Spiel-man (after personally weighing and analyzing the information he had receivedabout the employees) named the four discriminatees as being the least desirable anddirected their dismissal.My first observation regarding this testimony is that the evidence shows that busi-ness at this time was not on the downgrade.Actually, deliveries were above nor-mal due to the settlement of a protracted General Motors strike.My second is thatthe evidence shows that no work was yet being let out to Fasco.My third is thatit is difficult for one to believe that an executive of David Spielman's status andcaliber would concern himself with personnel matters such as he described doingwith respect to the employees in questionHis primary interest in Respondent'soperations was the car rental business and his efforts there, as he testified, weredevoted largely to developing new business.His disdain for operational details,including the appraisal of the efficiency of rank-and-file employees, is reflected inhismany references regarding his reliance on and confidence in his managers forsuch things.13Moreover, the record is consistent with that picture of himIn thecase of two people let go in the paint department on January 5, no cumbersomeprocedure or personal analysis was engaged in by Spielman as to who should goHesimply gave orders to Giocalone to let two employees go, leaving it to the managerto decide who they should be. Significantly, these dismissals occurred 3 days beforeKristiansen had his initial meeting with the union representative.This is in com-plete contrast to his handling of the four alleged discriminatees after the Unionmade its appearance. In further contrast to the circumstances of those dismissalsis the layoff of four others just a few months previously.On that occasion, for themost part, the youngest in seniority were let go.Quite apart from the question ofseniority, however (since it is possible that on that occasion seniority was not fol-lowed completely), the question arises, why more of the employees here involvedwere not chosen for layoff at that time-particularly if they were as patently un-desirable as Respondent would have it believed.In addition to such overall considerations, analysis of the specific reasons givenby Respondent in justification of each discharge reveals a pattern of inconsistency,or disparity regarding them, further strengthening the conclusion that its position isnotbona fide,but is an attempt to seize upon the normal and accepted deficienciesof the employees and to puff them into a defense for their discriminatory discharge.Thus we find that Kristiansen is given a larger raise than others and told for thatreason to keep-the information to himself.His `,refusal", to work overtime, becauseof his imminent marriage and other duties, is balanced by Elliot's "refusal" to workovertime because of its inconvenience to him.14His relatively low production record (which he explains as being due to hisbeing called upon to do nonproductive work, such as helping other employees oron special assignments for his superiors)15 is certainly in a comparable status withii This was on direct examinationOn cross, Spielman testified that it was sometimebetween January 1 and 15, 1939, that Respondent was first circularized by FascoTherecord further shows that it was not until about the time a strike occurred involvingRespondent in February that Fasco began performing these services for Respondent"Thus lie testified that prior to the discharges in question, he "left it entirely tomanagement to hire and discharge or lay off and use their judgment" , that he would notbe consulted about the hiring of new help and would be consulted about discharges only"under certain circumstances" , that lie has confidence in his managers who have theauthority to determine whether an employee should be kept or lot go, that he is "toobusy with more important matters .than to see what (his) men have created and tolook at the recorded history of their creations"-ie, their production records14I credit Kristiansen's testimony that he had asked Toiebka if he could be excusedfrom working night overtime and that Torebka told him to see Giocalone about itThislie did and his request was granted15The fact that Kristiansen was chosen to do work on Henry Spielman's new car(notwithstanding that Respondent claims he was negligent in the way he performed the SPIELMAN MOTORSALES, INC.331that of low producer Colon,whose similar conduct wasspoken of with approval byTorebkaThe charge thatKristiansenor any of the other discriminatees droveRespondent's cars recklessly loses considerable force when viewed in the light ofthe two accidents which occurred to Mike Altieri while driving Respondent'scars.Johnson's alleged "sloppy" work had certainly been at least balanced over a longperiod of time against his fast production.Furthermore, as appears from the testi-mony of Respondent's witness, John Watson, "in any undercoat," they had "to goover and clean it up anyhow"; they found undercoating on the fenders and up-holstery "quite a few time"; "practically every car" undercoated would have someundercoating on it "internally"; even with Miller, Johnson's successor, "who takestwice as longas Johnsondid to do a job, they always find some undercoating thathas tobe cleaned off."Wnile Johnson may have been reprimanded for drinking beer on the job, I amunable to credit Torebka's denial of knowledge of almost habitual drinking by anotheremployee, Louis Monticino,is or of drinking by any other employee.17 I also donot give credence to Torebka's flimsy generalizations that although the productionof both Brown and Bavuso was high, its quality was poor.As admitted by Torebka,he "received complaints about all of them now and then." 18Moreover, the evidenceshows that Brown was selected on several occasions to instruct and break in newemployees, hardly a task to be entrusted to one whose work was of poor quality.And the charge that Bavuso permitted his work area to become cluttered with thediscarded wrappings of accessories, in my opinion, is indicative of the absurd lengthsto which Respondent would go to justify its action.One other observation about these discharges and I am done. There was evidencethat Respondent had been getting numerous complaints about the condition of therental cars when delivered to the lessees.Very few of these cars had undercoatingor accessories added by Respondent, their conditioning involving merely lubrication,polishing, and a general inspection.The question in my mindis, inview of thesecomplaints, and in view of the fact (according to Respondent) that Fasco was slatedto take over the conditioning of the rental cars, why some of the employees whoworked only on rental cars were not selected for dismissal 19 instead of those selected?As indicated, about the time a strike took placeagainstRespondent, it began havingits rentalcars processed by Fasco.The General Counsel apparently contends thatthe Fasco arrangement was caused solely by the strike and in view of that he seeks aremedy whereby the Respondent is required to maintain the level of employment atitsBrooklyn site which prevailed prior to the discharges here. Specifically, the Gen-eral Counsel is seeking to preclude the possibility of the layoff of four current em-ployees if and when the four discriminatees herein are reinstated.I am reluctant to make sucha finding andorder on the evidence hereinWhilethere is a strong suspicion that the Fasco deal was made as contended by the GeneralCounsel, under the circumstances here there isalso somethingto be said for theassignment)would in itself seem to contradict Respondent's claim that Kristiansen'swork was Substandard It would be a stupid supervisor who picked the poorer mechanicto work on the boss', car."I also am unable to credit Monticino's own denial of thisHe did testify that heliked beer with his meals, but only at home17 Such knowledge can easily be inferred from Torebka's testimony that he permittedJohnson to keep the package of beer she found after Johnson admitted ownership thereofCertainly, no responsible supervisor would permit an employee to drink several beers onthe jobI credit Johnson's testimony that he had brought the beer for Monticino andanother employee as ii ell as himself and that he so informed TorebkaIalso creditKristiansen's testimony that Torebka complained to him many times about Monticino'sdrinkingImight point out that Torebka impressed me as being an evasive witnessThe record shows that lie continually fenced with the General Counsel and refused togive direct answers to even the simplest questions18Compare Respondent's contention and evidence about these two with the undeniedand credited testimony about Colletti (who was still working for Respondent) who spenta whole day on a power-steering installation only to have it completely done over the nextday by another employee, who put snow tires on the front of a car rather than the rear,and who further forgot to put the lugs on a wheel while making a tire switch with theresult that when the car was being driven down to the lot, the wheel ran out fromunder the car, letting it come to rest on the brake drumiNKristiansen testified without denial that several, including Verna, Colletti, andKoukoulas, workedonlyon TVI's 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's position.Considering these factors, and the type of business involved,I feel it wiser to make no specific findings on this question and leave what mightoccur to future action by the General Counsel. It may be that no such problemswill apse in the final disposition of this matter, if, however, upon fulfillment of theusual remedy (to be recommended herein), anything occurs that the General Counselfeels is not consistent with that remedy, he may take steps to bring about full com-pliance including further hearing, if necessary. In this respect, he will have thebenefit of whatever has transpired during the many months intervening since thismatter was heard.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desist there-from and take certain affirmative action in order to effectuate the policies of the Act.Having found that Respondent discriminated in regard to the hire and tenure ofemployment of Ralph Kristiansen, James Brown, Charles Johnson, and MatthewBavuso, it will be recommended that Respondents be ordered to offer said employeesimmediate and full reinstatement to their former or substantially equivalent positionswithout prejudice to seniority or other rights and privileges.The Chase NationalBank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827, andmake them whole for any loss of pay they may have suffered by reason of the dis-crimination against them by payment to them the sums they would have earned fromJanuary 21, 1959, the date of the discriminationagainst themto the date they areoffered reinstatement less their interim net earnings, said backpay to be computedon a quarterly basis as provided in F.W. Woolworth Company,90 NLRB 289;N.L.R.B. v. Seven-UpBottlingCompany ofMiami,Inc.,344 U.S. 344.Respondents' unfair labor practices strike at the heart of the rights guaranteedemployees by Section 7 of the Act,N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532(C.A. 4).The rights involved are closely related to other rights guaranteed bySection 7.Because of the nature of the unfair labor practices found above, thereis reasonable ground to believe that the Respondent will infringe upon such otherrights in the future unless appropriately restrained.Hence, in order to make effec-tive the interdependent guarantees of Section 7, I shall recommend an order belowwhich will have the effect of requiring the Respondent to refrain in the future fromabridging any of the rights guaranteed employees by Section 7.May DepartmentStores d/b/a Famous-Barr Company v. N L.R.B.,326 U.S. 376;Bethlehem SteelCompany v. N.L.R.B.,120 F. 2d 641 (C.A., D.C.).Upon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating in regard to the hire and tenure of employment of RalphKristiansen, Matthew Bavuso, James Brown, and Charles Johnson, and each of them,and thereby discouraging membership in a labor organization, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.By interfering with, restraining, and coercing their employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondents have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a)( 1 ) of theAct.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]